Reversing.
Buel Stroud was charged with trafficking in alcoholic beverages in Calloway County, which is local option territory, in violation of the Alcoholic Beverage Act of 1938. Acts 1938, Chapter 2. He was found guilty under that charge, in both the quarterly court and the circuit court, and his punishment fixed at a fine of $200 and six months in jail. He has moved this Court for an appeal from the judgment of the circuit court.
One of the grounds urged for a reversal is that a prosecution for a violation of the Alcoholic Beverage Control Act can not be had in local option territory under the recent case of Wilson v. Goodin, 291 Ky. 144, 163 S.W.2d 309. The Commonwealth concedes that this contention is well grounded. One charged with trafficking in liquor in local option territory must be prosecuted under the local option law of 1936. KRS 242.010 to 242.990 (KS 2554c-1 to 2554c-34).
It follows, therefore, that the appeal should be and it is granted and the judgment is accordingly reversed.
Whole Court sitting.